Citation Nr: 0430522	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-11 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Veteran and A. S.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision issued by the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Appeal to the Board was perfected.

In June 2004, the veteran testified before the undersigned 
Veterans Law Judge, sitting at the RO.  The hearing 
transcript is of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim with respect to the 
issue of entitlement to service connection for PTSD.  Further 
development would ensure that the veteran's due process 
rights, including those associated with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  There are several bases for 
remand, as set forth below.  

SSA Disability Records  

At the June 2004 Board hearing, the veteran testified that he 
is receiving Social Security Administration (SSA) disability 
benefits.  Records associated with his SSA disability 
benefits application, including medical records and other 
evidence supporting the application, could be relevant, but 
are not in the claims folder.  The VA has a duty to obtain 
them.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA is 
required to obtain evidence from the SSA, including decisions 
by the administrative law judge, and give the evidence 
appropriate consideration and weight.).  The U.S Court of 
Appeals for Veterans Claims (Court) has specifically stated 
that the VA's duty to assist includes an obligation to obtain 
relevant SSA records.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).

Post-Service Medical Records  

The record indicates that the veteran reportedly was treated 
at Central State Hospital in Milledgeville, Georgia, from 
1972-1973 for psychiatric problems.  The record includes a 
one-page summary concerning the treatment rendered.  The 
veteran also reported that he was treated at a hospital in 
Rhode Island for a suicide attempt in the 1970s.  No 
additional information is provided about treatment received 
at the Rhode Island facility.  See page 2, January 2003 VA 
compensation and pension (C&P) examination report.  The 
record does not include treatment or testing records from 
Central State Hospital or the Rhode Island hospital.  The 
Board is mindful that these records may no longer be 
available due to their age.  Nonetheless, a reasonable 
attempt should be made to obtain them, as they pertain to 
psychiatric treatment, and in particular, because they likely 
would constitute the earliest medical evidence of psychiatric 
problems after discharge from active service.

Further, at the June 2004 Board hearing, the veteran reported 
that he resides at the Georgia War Veterans Home (GWVH) (he 
reportedly began residing there about three years prior to 
the hearing).  The record includes a signed, one-page 
document by a "Dr. Roberts" or "Dr. Rogers" indicating 
that the veteran was treated at GWVH for psychiatric 
problems.  However, no treatment or testing records from GWVH 
are included in the record.  These records should be sought 
on remand.

New Evidence Received after Certification of Appeal  

The record indicates that, in late September 2004, the Board 
received additional  relevant, non-duplicative VA medical 
evidence after certification of the appeal to the Board.  

Prior to May 2003, the Board's regulations provided that if 
further evidence, clarification of the evidence, correction 
of a procedural defect, or any other action was essential for 
a proper appellate decision, a Veterans Law Judge (VLJ) or a 
panel of VLJs could direct Board personnel to undertake such 
action.  See 38 C.F.R. § 19.9(a)(2) (2002).  However, on May 
1, 2003, the U. S. Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (2002) 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter, DAV).  
The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. § 
20.1304, was inconsistent with 38 U.S.C. § 7104(a), because 
38 C.F.R. § 19.9(a)(2) denies appellants "one review on 
appeal to the Secretary" when the Board considers additional 
evidence without remanding the case to the agency of original 
jurisdiction (AOJ) for initial consideration of such 
evidence, in the absence of a valid waiver of initial AOJ 
consideration.

Following the Federal Circuit's decision in DAV, VA General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it if the Board does not adjudicate a claim based 
on any new evidence it obtains, unless the claimant waives 
initial consideration of such evidence by first-tier 
adjudicators in the Veterans Benefits Administration (VBA).  
VAOPGCPREC 1-2003 (May 21, 2003).  Based on this opinion, the 
Board continued, for a short time, to have VBA conduct 
evidentiary development.

Recently, in light of the Federal Circuit's decision and 
other policy considerations, the VA determined that, other 
than limited development functions statutorily permitted (see 
38 U.S.C.A. §§ 7107(b) and 7109(a)) all evidentiary 
development would be conducted at the AOJ/RO level.

In the instant case, there is no record of communication from 
the veteran or his representative that could be construed as 
a valid waiver of initial AOJ review of the additional 
medical evidence submitted in September 2004.  Accordingly, 
the appropriate action would be to have the RO initially 
review this new evidence on remand.  

Verification of PTSD Stressor  

A key issue in this claim is whether there has been adequate 
verification of the claimed PTSD stressor.  The Board 
acknowledges the veteran's contention throughout the appeal 
that he served in combat and that his receipt of the Vietnam 
Service Medal with Fleet Marine Force Combat Device and Two 
Bronze Stars (see DD-214) supports this assertion.  The 
veteran's service personnel records do not document the 
receipt of an award indisputably verifying engagement in 
combat against the enemy, such as a Combat Infantryman Badge 
(CIB).  

Where, as here, the records do not show any combat 
decorations such as the CIB or other indisputable evidence of 
engagement in combat against the enemy, the veteran's 
assertions of in-service stressors alone may not be 
sufficient to establish the occurrence of such events.  
Rather, alleged stressors must be independently corroborated 
by official service records or other credible evidence.  38 
C.F.R. § 3.304(f) (2004); Pentecost v. Principi, 16 Vet. App. 
124 (2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

Further, apparently because the diagnoses of PTSD in this 
claim apparently were based upon uncorroborated accounts of 
combat stress, it was determined that the record to date does 
not adequately support a favorable determination on service 
connection.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App. 128, 139-143 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
(e.g., as evidenced by the receipt of a service award for 
combat action) and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of service, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

It is the distressing event, rather than the mere presence in 
a "combat zone," that constitutes a valid stressor.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  See also VAOPGCPREC 
12-1999 (October 18, 1999) (mere presence in a combat zone is 
not definite proof of participation in actual combat against 
the enemy).  Moreover, for PTSD purposes, a stressor must 
meet two requirements: (1) A person must have been "exposed 
to a traumatic event" in which he "experienced, witnessed, 
or was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a threat 
to the physical integrity of self or others" and (2) his 
"response [must have] involved intense fear, helplessness, 
or horror."  Cohen, 10 Vet. App. at 141 (quoting DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).

The record includes the veteran's service medical and 
personnel records, including unit records.  The veteran's 
service medical records document one instance in December 
1966 in which the veteran was treated for "superficially 
cutting his wrist."  Given, among other factors, a lack of 
psychiatric history, the veteran's apparent admission that 
"nothing was bothering him and the suicidal gesture was 
entirely a result of his drinking," and lack of evidence of 
psychosis or significant psychoneurosis, the diagnosis then 
rendered was "acute brain syndrome, secondary to alcoholism 
(Resolved)."  This is the only evidence in the service 
records that pertains to a possible psychiatric problem.  

During the appeal, the veteran submitted two PTSD stressor 
statements apparently determined not to be specific enough 
for verification purposes.  At the June 2004 Board hearing, 
the veteran provided additional detailed information about 
alleged combat trauma, including his having witnessed the 
deaths of American servicemen while working in construction 
building roads in Vietnam, which should be considered along 
with any other evidence associated with the claims folder as 
a result of this remand.  Further development specifically 
concerning verification of the claimed stressor may also be 
warranted on remand.    



In consideration of the foregoing, the issue of service 
connection for PTSD is remanded, via the AMC in Washington, 
D.C., for the following actions:

1.  Obtain and associate with the 
veteran's claims folder SSA disability 
benefits application, supporting evidence 
and documentation, and any SSA 
administrative decision resulting from 
the application.  Ask the veteran and/or 
his representative to provide more 
specific information needed to complete 
this directive, e.g., date on which the 
SSA application was filed and date of 
administrative decision.  Document 
unsuccessful attempts to obtain SSA 
records.  

2.  Make a reasonable attempt to obtain 
the veteran's psychiatric treatment and 
testing records from Central State 
Hospital in Milledgeville, Georgia, dated 
between 1972-1973, and Rhode Island 
hospital in the 1970s.  As to the latter, 
ask the veteran to provide, to the extent 
that he is able, more specific 
information, such as the name and address 
of the facility, and dates of treatment.  
Associate with the claims folder the 
records obtained.

3.  Obtain medical records from Georgia 
War Veterans Home dated within the last 
several years.  Ask the veteran to 
provide specific dates during which he 
resided at the facility, to the extent 
that he is able.  Associate with the 
claims folder the records obtained. 

4.  Ask the veteran and/or his 
representative whether there exists more 
recent evidence not currently of record 
relevant to the PTSD service connection 
claim.  If so, obtain and associate them 
with the claims folder.  


5.  After completing the above 
directives, and after conducting any 
other appropriate evidentiary development 
(which may include, for instance, 
inquiries to the veteran for more 
detailed information about the claimed 
stressor or the performance of another VA 
C&P PTSD examination) and reviewing the 
entire record, readjudicate the claim.  
It is noted that all notice and 
assistance requirements of the VCAA, VA 
regulations implementing VCAA, and all 
controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and on further adjudication of this 
claim.  
     
6.  If the decision is adverse to the 
veteran, issue a Supplemental Statement 
of the Case and give the veteran and his 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter(s).  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




